Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 21, 2015

                                       No. 04-14-00354-CV

   Luz CHAVEZ, Individually, and as Representative of the Estates of Rudolph Chavez, Sr.
 (Deceased) and Rudolph Chavez, Jr. (Deceased), and as Next Friend of Joel Chavez, a minor;
            Darlene Chavez; Allen Chavez; Francisco Chavez; and Celia Chavez,
                                        Appellants

                                               v.

               KANSAS CITY SOUTHERN RAILWAY CO. and Jose Juarez,
                                 Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2007-CVE-000347-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER

Sitting: Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court